In the United States Court of Federal Claims

No. 19-3 l7C

(Filed: March 12, 2019)

 

UNPUBLISHED
)
SAMANTHA RAJAPAKSE, )
)
Plaintiff, )
) Pro Se Complaint; w Sponte
v. ) Dismissal for Want of
) Subject~Matter Jurisdiction,
THE UNITED STATES, ) RCFC l2(h)(3).
)
Defendant. )
)

 

ORDER

 

The following filings are currently before the court in this matter: (l) the
complaint of pro se plaintiff Samantha Rajapakse, ECF No. l, filed February 25, 2019;
(2) plaintiff’s application to proceed i_n forma pauperis, ECF No. 4, also filed February
25, 2019. Because the court lacks subject-matter jurisdiction over plaintiffs claims, the
court must dismiss this case sua sponte pursuant to Rule 12(h)(3) of the Rules of the
United States Court of F ederal Claims (RCFC). gee RCFC lZ(h)(S) (“lf the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.”). The court’s jurisdictional analysis is set forth below.

I. Background

Plaintiff’s complaint is comprised of two distinct documentsl First, there is a
complaint form. gee ECF No. 1 at 1-3. Second, there is a narrative complaint, Which
identifies a number of federal officials, along with the following defendants: the United
States of America, United States House of Judiciary, Sixth Circuit Court of Judiciary
Conduct, and Congressman Chuck Fleishman. The court has considered both of these
documents for its analysis of jurisdiction Significantly, there is no request for monetary
relief in the complaint

 

l ln addition, a civil cover sheet is attached to the complaint E ECF No. l- 1.

The primary focus of the complaint is on the treatment Ms. Rajapakse received
from a magistrate judge of the United States District Court for the Eastern District of
Michigan. See, e.g., ECF No. 1 at 1-3 (alleging that plaintiff was denied “equal
protection” by the magistrate judge); ii at 5 (accusing the magistrate judge of abuse of
authority, perjury, concealing and tampering with evidence, and “judiciary misconduct”);
§ (seel828 F.2d 1555, 1558 (Fed. Cir.
1987). Therefore, plaintiffs complaint has been reviewed carefillly to ascertain whether,
given the most favorable reading, it supports jurisdiction in this court.

III. Jurisdiction

“A court may and should raise the question of its jurisdiction s_rg sponte at any
time it appears in doubt.” Arctic Corner, lnc. v. United States, 845 F.Zd 999, 1000 (Fed.
Cir. 1988) (citation omitted). The Tucker Act delineates this court’s jurisdiction 28
U.S.C. § 1491 (2012). That statute “confers jurisdiction upon the Court of Federal
Claims over the specified categories of actions brought against the United States.” Fisher
v. United States, 402 F.Sd 1167, 1172 (Fed. Cir. 2005) (en banc) (citations omitted).
These include money damages claims against the federal government founded upon the
Constitution, an act of Congress, a regulation promulgated by an executive department,
any express or implied contract With the United States, or any claim for liquidated or
unliquidated damages in cases not sounding in tort. § (citing 28 U.S.C. § 1491(a)(1)).

IV. Analysis

Plaintiff’s complaint alleges violations of Ms. Raj apal105 F.3d 621, 624 (Fed. Cir.

 

2

1997). Purther, claims asserting a violation of the due process and equal protection
guarantees of the United States Constitution arc not within the jurisdiction of this court.
l\/lullenberg v. United States, 857 F.2d 770, 773 (Fed. Cir. 1988).

The complaint could also be read to allege that the magistrate judge’s conduct
violated criminal laws, such as laws sanctioning perjury and conspiracy ECF No. 1 at 5,
12. However, it is well-established that this court lacks jurisdiction over criminal
matters See Moore v. United States, 94 Fed. Cl. 456, 463 (2010) (citing Joshua v.
United States, 17 F.3d 378, 379 (Fed. Cir. 1994), Mendes v. United States, 88 Fed. Cl.
759, 762 (2009), and McCullough v. United States, 76 Fed. Cl. 1, 4 (2006)), M, 419 F.
App’x 1001 (Fed. Cir. 2011).

 

ln addition, to the extent that plaintiff requests that this court “monitor” district
court proceedings, ECF No. 1 at 14, or review the actions of courts which have failed to
punish the magistrate judge, this court has no jurisdiction to serve in that role. lt is
well~established that the Court of Federal Claims lacks jurisdiction to review the
decisions of other federal courts. See Allustiarte v. United States, 256 F.3d 1349,
1351-52 (Fed. Cir. 2001) (holding that the Court of F ederal Claims lacked jurisdiction to
adjudicate a takings claim based on “an allegedly improper action by a bankruptcy trustee
that was approved by a Ninth Circuit bankruptcy court”); Vereda, Ltda. v. United States,
271 F.3d 1367, 1375 (Fed. Cir. 2001) (“The Court ofFederal Claims ‘does not have
jurisdiction to review the decisions of district courts.”’ (quoting Joshua, 17 F.3d at 380)).

As for plaintiffs allegations that sound in judicial misconduct, the court notes that
its jurisdiction does not include the power to adjudicate judicial misconduct claims
against federal judges serving at a district court, or the power to compel Congress to
initiate impeachment proceedings against a federal judge. AS this court has held, claims
alleging judicial misconduct in district courts must be brought in the federal appeals court
that supervises that district court; such claims cannot be brought in this court. §§ Smith
v. United States, No. 04-1685C, 2005 WL 6114553, at *2 (Fed. Cl. May 31, 2005).
Further, this court has held that claims “for the impeachment of federal officials” are
beyond the scope of the court’s jurisdiction Hicks v. United States, 118 Fed. Cl. 76, 82
(20 14).

Finally, the court notes that the complaint does not seek money damages for the
violation of a money-mandating source of law. This aspect of the complaint, too, shows
that there is no jurisdiction for plaintiff s suit in this court.2 w l ames v. Caldera, 159
F.3d 573, 580 (Fed. Cir. 1998) (“[A] Tucker Act plaintiff must assert a claim under a

 

2 l\/ls Raj apakse received much of this information regarding the limits of this
court’s jurisdiction in a previous dismissal. Raiapakse v. United States, No. 13-391C,
2013 WL 6039045, at *2-4 (Fed. Cl. Oct. 23, 2013).

separate money-mandating constitutional provision, statute, or regulation, the violation of
which supports a claim for damages against the United States.”) (citations omitted).
Because there is no jurisdiction in this court for plaintiff s claims, her suit must be
dismissed3 RCFC 12(h)(3).

V. Conclusion

The complaint in this case must be dismissed on jurisdictional grounds.
Accordingly, plaintiffs application to proceed i_n forma pauperis ECF No. 4, is
GRANTED for the limited purpose of determining this court’s jurisdiction The clerk’s
office is directed to ENTER final judgment for defendant DISlVlISSING plaintiffs
complaint for lack of subject-matter jurisdiction, without prejudice, pursuant to RCFC
12(h)(3).

IT IS SO ORDERED.

wtvw’~,/`? @le/\~/ l/t g\::”i’l/i

PATRICIAE cAMPBriLL sivn@)
Judge

 

3 The complaint indicates that it was also intended for the United States District
Court for the District of Columbia. §ee ECF No. 1 at 5 (addressing plaintiffs claims
“TO THE UNlTED STATES DISTRICT COURT OF COLOMBIA”); g § at 9
(referencing federal question jurisdiction, which is available in district courts, but Which
is unavailable in this court). lndeed, on February 4, 2019, Ms. Rajapakse filed a suit in
the district court which names the same defendants as those named in this suit. E
Raiapakse v. United States, No. 1:19-cv-00326-UNA (DDC filed Feb. 4, 2019). If that
suit presented the same claims to the district court, jurisdiction in this court is precluded
for an additional and distinct reason -- the pending suit in the district court See 28

U. S C. § 1500 (2012).